   Case 20-33453-KRH               Doc 10        Filed 08/16/20 Entered 08/16/20 19:53:16                 Desc Main
                                                Document     Page 1 of 61




                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

    In re:                                                                Case No. 20-33453
                                       1
               Saxon Shoes, Inc.

               Debtor                                                     Chapter
                                                                          11

    In re:                                                                Case No. 20-33454
               Saxon Shoes Spotsylvania, LLC2

               Debtor                                                     Chapter
                                                                          11

             DEBTORS’ MOTION TO AUTHORIZE USE OF CASH COLLATERAL AND
             ADEQUATE PROTECTION AND MEMORANDUM IN SUPPORT THEREOF

              The above-captioned debtors and debtors-in-possession (collectively, the “Debtors” and

    each a “Debtor”) hereby move the Court for the entry of an order pursuant to 11 U.S.C. §§ 361

    and 363, and Rule 4001 of the Federal Rules of Bankruptcy Procedure, authorizing the Debtors’

    use of cash collateral and granting of certain adequate protection (to the extent necessary), and, in

    support hereof, respectfully represents as follows:

                                                 Jurisdiction and Venue

              1.       The United States Bankruptcy Court for the Eastern District of Virginia (the



    1
      The Debtor’s address is 11800 W Broad Street, # 2750, Henrico, VA 23233, and the last four digits of the Debtor’s
    EIN are 0987.
    2
      The Debtor’s address is 1 Towne Centre Boulevard, # 4500, Spotsylvania, VA 22407 and the last four digits of the
    Debtor’s EIN are 9223.

Lynn L. Tavenner, Esquire (Va. Bar No. 30083)
Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Proposed Counsel for the Debtors
Case 20-33453-KRH        Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16              Desc Main
                                  Document     Page 2 of 61




“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

Order of Reference from the United States District Court for the Eastern District of Virginia, dated

August 15, 1984.

        2.     On or about August 14, 2020 (the “Petition Date”), Saxon Shoes, Inc. and Saxon

Shoes Spotsylvania, LLC commenced their reorganization cases by each filing a voluntary petition

for relief under Subchapter V of Chapter 11 of Title 11 of the United States Code, §§ 101—1532

(as hereafter amended, the “Bankruptcy Code”).

        3.     The Debtors are continuing in possession of their properties and are operating and

managing their businesses, as a Debtors-in-Possession, pursuant to § 1184 of the Bankruptcy Code.

        4.     On August 14, 2020, Richard C. Maxwell, Esquire was appointed as the Chapter

11 Subchapter V trustee (the “Subchapter V Trustee”) pursuant to § 1183(a) of the Bankruptcy

Code.

        5.     The Court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                            The Debtors’ Business and Background

        6.     Saxon, first incorporated in Virginia in 1953, is a storied Richmond retail shoe icon,

having served Central Virginia for over sixty-five years. Always a family run business, Gary

Weiner, the current President, with the aid of other family members, manages the hands-on

operation with the additional assistance of dedicated employees.

        7.     Through shear grit and determination, the Weiner family transformed a few dollars

and a dream over seven decades ago into what it believes is now the largest full-service shoe




                                                 2
Case 20-33453-KRH        Doc 10     Filed 08/16/20 Entered 08/16/20 19:53:16           Desc Main
                                   Document     Page 3 of 61




store in Virginia. Saxon currently operates its trademark location from the well-known Short

Pump Town Center in Henrico, Virginia.

       8.      In addition, in 2008 Saxon Spotsylvania, was established to operate the newly

created Spotsylvania location at The Village at Spotsylvania Towne Center. Saxon Spotsylvania

was formed as a Saxon subsidiary and will be referred to herein together with Saxon as the

“Debtors.” Saxon is the sole member of Saxon Spotsylvania and Gary Weiner serves as its

President as well.

       9.      Customer satisfaction has always been a priority of the Debtors, with employee

longevity in excess of fifteen years being the norm. The Saxon model has always been

predicated upon full service with a wide variety of well-known brand names and sizes for

men, women and children. Indeed, the Debtors have a niche business, providing a singular

commitment to customer service and hands-on engagement of its patrons with product features

and benefits. As a result of such niche, its unique business practices, and customer experiences

demand face to face interaction with its clientele.

       10.     While the Debtors have experienced sometimes serious bumps in the road over

the years, including a store fire in 2001, Saxon has always been able to capitalize on its niche

with generations of repeat customers, who have motivated the family and its loyal staff to

steer the course through the ebb and flow of economic cycles.

       11.     The Debtors began the year 2020 on solid footing, with January and February

performing soundly and the available selection of inventory having never been better going into

Spring. Continuing into the first week of March, the Debtors’ results were trending upward against




                                                 3
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16              Desc Main
                                   Document     Page 4 of 61




the prior year, but all positive results came to a slow and then screeching halt due to the completely

unexpected COVID-19 impact on the entire industry and everyday life for all.

       12.     Consistent with most brick and mortar retailers throughout the nation, the Debtors’

operations were drastically impacted by the COVID-19 global pandemic declared by the World

Health Organization on March 11, 2020. In compliance with the local curfews, social distancing

protocols, and shelter-in-place mandates (which were similar to those around the country) and the

resulting decisions of the landlord and fellow retail operators, the entire mall locations became

overnight customer wildernesses. The Debtors made the ensuing difficult decision to temporarily

close its doors on March 17, 2020 in an effort to protect the health and safety of its customers,

vendors, and staff.

       13.     While the store closing had a devastating impact on the operations, the Weiners

made every effort to keep the business afloat such that it could reopen for its patrons and staff.

       14.     While it did ultimately reopen, the COVID-19 pandemic has cost the Debtors the

entire Spring/Summer season and now the viability of the Fall season remains in question, given

that supply chains have been disrupted, certain products have been cancelled and others are subject

to late deliveries. In addition, the usual customer demand for its back-to-school products has been

marginalized given that many schools are beginning the year virtually and many are working from

home and not buying new school or professional shoes.

       15.     Not only is the Fall season in question but the potential of another wave of the virus

to boomerang another business shutdown all suggest that the 2020 sales numbers will be drastically

reduced from prior years.




                                                  4
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                   Document     Page 5 of 61




       16.     While the Weiner family has assisted the Debtors in fighting through slow times,

snow times, recessions, fire, crime, inside theft, cyber theft, and other dire economic events, they

have never experienced anything like the current health and economic crisis. Resilient as they are,

their efforts over the past five months to rebuild and rejuvenate through launching a new website,

Facebook live events, curbside pick-ups, personal shopping and every kind of sale and marketing

tool available have fallen short on the necessary revenue side to cover essential operating expenses

that remained through the pandemic.

       17.     As a result, given that that they saw no immediate cure for the divide between the

revenue and expenses, the Debtors determined to seek Subchapter V bankruptcy protection in an

effort to reorganize debts and operations. Saxon, Saxon Spotsylvania, and the Weiner family have

always together been a community patron and are hopeful that these reorganization efforts will

provide the opportunity to continue its retail footprint for the staff, customers and other

stakeholders for the future.

                                         Cash Collateral

       18.     The Irrevocable Agreement of Trust FBO William A. Cafaro and Anthony M.

Cafaro, Jr. U/A/D February 15,1985 (“Cafaro”) loaned money to Debtor Saxon, which funds were

used to purchase certain inventory and pay other costs related to operations. On April 21, 2015,

Cafaro filed a Uniform Commercial Code (the “UCC”) financing statement with the State

Corporation Commission of the Commonwealth of Virginia (the “SCC”), instrument number

15042138165, encumbering the following collateral of the Debtor Saxon:

       All right, title and interest of the Debtor in and to all now existing and hereafter
       acquired or arising (i) Money, Accounts, Deposit Accounts, and all other rights of
       the Debtor to the payment of money no matter how evidences; (ii) all Inventory of
       the Debtor, now owned or hereafter acquired; (iii) all Equipment of the Debtor,


                                                 5
Case 20-33453-KRH            Doc 10     Filed 08/16/20 Entered 08/16/20 19:53:16                     Desc Main
                                       Document     Page 6 of 61




         including, without limitation, all machinery, tools, catalogues, computer hardware
         and software, furniture, furnishings and Fixtures, and all additions, substitutions
         and replacements thereof, wherever located, together with all attachments,
         components, parts, and accessories installed thereon or affixed thereto; (iv) all
         General Intangibles; and (v) all Proceeds of the foregoing Collateral.

A copy of which is attached hereto as Exhibit C.3

         19.     American Express National Bank (“Amex”) loaned Debtor Saxon money and in

connection with the same, on March 26, 2019, filed a UCC financing statement with the SCC,

instrument number 19032638503, encumbering the following collateral of Debtor Saxon:

         All assets of the Debtor, whether now owned or hereafter acquired or arising

A copy of which is attached hereto as Exhibit D.

         20.     WebBank (“WebBank”) loaned money to Debtor Saxon, which amounts were

used to purchase certain inventory and pay other costs related to operations. On information and

belief, on August 16, 2019, WebBank, through CTHD Company, filed a UCC financing statement

with the SCC, instrument number 19081657057, encumbering the following collateral of Debtor

Saxon:

         Present and future accounts, receivables, chattel paper, deposit accounts, personal
         property, assets and fixtures, general intangibles, instruments, equipment and
         inventory (as those terms are defined in Article 9 of the Uniform Commercial Code
         (“UCC”)), wherever located, and with respect to these items, all proceeds now or
         hereafter owned or acquired by you (collectively, the “Collateral”). THE
         SECURED PARTY NAMED IN THIS RECORD IS ACTING IN A
         REPRESENTATIVE CAPACITY FOR PURPOSES OF FORWARDING
         NOTICES AND INQUIRIES REGARDING THIS RECORD. FOR MORE
         INFORMATION, PLEASE CONTACT THE SECURED PARTY AT THE
         ADDRESS LISTED ABOVE OR AT UCCSPREP@CSCINFO.COM

A copy of which is attached hereto as Exhibit E.


3
  All of the exhibits referenced herein will not be included in the service package of these pleadings but will be
provided upon request to the undersigned.


                                                        6
Case 20-33453-KRH          Doc 10     Filed 08/16/20 Entered 08/16/20 19:53:16               Desc Main
                                     Document     Page 7 of 61




         21.     Mr. Gary Weiner (“Mr. Weiner”) loaned money to the Debtors, which amounts

were used to purchase certain inventory and pay other costs related to operations. On March 17,

2020, Mr. Weiner filed a UCC financing statement with the SCC, instrument number

202003170451821, encumbering the following collateral of Debtors Saxon and Saxon

Spotsylvania:

         With respect to each Debtor, all of such Debtor's right, title, and interest, whether
         now existing or hereafter acquired, in all of its accounts (including without
         limitation health-care receivables), chattel paper (whether tangible or electronic),
         deposit accounts, documents, supporting obligations, general intangibles (including
         without limitation payment intangibles, trademarks, tradenames, patents and
         software), goods (including without limitation inventory, equipment, fixtures, and
         accessions), instruments (including without limitation promissory notes),
         investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or
         other minerals before extraction and all proceeds and products of the foregoing, in
         each case as such terms are defined under the Uniform Commercial Code as in
         effect in the Commonwealth of Virginia from time to time.

A copy of which is attached hereto as Exhibit F.

         22.     In addition, Mr. Weiner, and Mrs. Beth Weiner (“Mrs. Weiner”) loaned money to

Debtor Saxon, which amounts were used to purchase certain inventory and pay other costs related

to operations. On April 30, 2020, Mr. & Mrs. Weiner filed a UCC financing statement with the

SCC, instrument number 202004300548170, encumbering the following collateral of Debtor

Saxon:

         All of the personal property of Debtor of every kind and nature including, without
         limitation, all fixtures, accounts, automobiles, machinery, equipment, accessions,
         inventory, chattel paper, instruments, investment property, documents, letter-of-
         credit rights, deposit accounts and general intangibles (including, without
         limitation, all contract rights, tax refunds and tax refund claims, choses in action,
         causes of action, corporate or other business records, inventions, designs, patents,
         patent applications, trademarks, trade names, trade secrets, goodwill, copyrights,
         registrations, licenses, franchises, claims under guaranties, security interests or
         other security held or granted to secure payment of contracts by account debtors,
         all rights to indemnification and all other intangible property of every kind and


                                                    7
Case 20-33453-KRH        Doc 10     Filed 08/16/20 Entered 08/16/20 19:53:16             Desc Main
                                   Document     Page 8 of 61




       nature).

A copy of which is attached hereto as Exhibit G.

                                         Relief Requested

       23.     In order to remain in possession of property and continue business activity in an

effort to maximize the value of assets for the benefit of the Estates and all of their creditors, the

Debtors must use their cash collateral (as said term is defined in § 363 of the Bankruptcy Code)

(hereafter, the “Cash Collateral”) in their ordinary business operations.

       24.     The Debtors seek entry of an order pursuant to §§ 361 and 363 of the Bankruptcy

Code authorizing, on an interim basis, the: (i) use of Cash Collateral; (ii) granting of certain

adequate protection, if necessary, in connection with such use; and (iii) granting of such other and

further relief as the Court may deem proper.

       25.     Specifically, the Debtors seek authority to use Cash Collateral to fund the operation

of their business for the next months in amounts substantially similar to the budget attached hereto

as Exhibit A (collectively, the “Budget”). Given uncertainties associated with the global pandemic

related to COVID-19, the Debtors cannot say with certainty that the Budget is attainable; however,

the Debtors have used their best judgment in assumptions and predictions.

       26.     The Debtors require the use of such Cash Collateral to effectively administer the

Chapter 11 estates; specifically, the Debtors require the continued use of such cash or cash

equivalents to permit them to pay vendors, meet ongoing operational expenses, including wages,

maintain in effect insurance policies, preserve and protect their assets, and to generally and

otherwise pay obligations critical to continuing the operation of their business.

       27.     In an effort to adequately protect (to the extent necessary) the interests of Cafaro,



                                                 8
Case 20-33453-KRH        Doc 10     Filed 08/16/20 Entered 08/16/20 19:53:16             Desc Main
                                   Document     Page 9 of 61




Amex, WebBank, Mr. Weiner, and Mr. & Mrs. Weiner, the Debtors propose providing

replacement lien(s) in the Debtors’ post-petition assets, to the same extent of their pre-petition

liens. Specifically, the Debtors propose to grant to Cafaro, Amex, WebBank, Mr. Weiner, and Mr.

& Mrs. Weiner, to the extent of the use of the Cash Collateral to the detriment of Cafaro, Amex,

WebBank, Mr. Weiner, and Mr. & Mrs. Weiner as secured creditors, a post-petition replacement

lien(s), which replacement lien(s) will be of the same validity, priority, and enforceability as the

pre-petition liens (not otherwise avoided) of Cafaro, Amex, WebBank, Mr. Weiner, and Mr. &

Mrs. Weiner in such type of assets. The Debtors expressly reserve the right to contest the validity,

extent and a priority of any liens asserted against their assets and notices in this Motion shall not

be considered an admission against such interests or waiver of such rights.

       28.     Cafaro shall also receive, as additional adequate protection, monthly payments in

the aggregate amount of $1,666.67.

       29.     WebBank shall also receive, as additional adequate protection, a monthly payment

of approximately $3,942.55.

       30.     Mr. Weiner shall also receive, as additional adequate protection, a monthly

payment of approximately $1,666.67.

       31.     Mr. & Mrs. Weiner shall also receive, as additional adequate protection, a monthly

payment of approximately $10,375.00.

       32.     The Debtors maintain that Amex has been paid in full and, as such, no payment is

proposed.

       33.     If the Debtors are not able to use Cash Collateral, the Debtors will be unable to

maintain their current business operations. Without the immediate use of the Cash Collateral, the



                                                 9
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                   Document     Page 10 of 61




Debtors will be seriously and irreparably harmed, resulting in significant losses to the Debtors’

Estates and creditors.

       34.     The Debtors are without sufficient funds to operate without the use of what may

constitute Cash Collateral or until a final hearing on this Motion can be held. To avoid immediate

and irreparable harm, the Debtors require the immediate use of Cash Collateral for the payment of

certain business expenses necessary for the Debtors to continue to operate their businesses. The

Debtors also are aware and anticipate that many of their vendors will require the payment of cash

in advance of any delivery of goods or services. Failure to pay for such items on a timely basis

will require the Debtors to close down all operations entirely, which may result in irreparable

injury to the Debtors and eliminate their ability to effectively reorganize.

                                         Legal Authority

       35.     The Court may approve the Debtors’ use of the cash generated from rents and other

collateral collected in the ordinary course of the Debtors’ business over a lien holder’s objection

if said lien holder is adequately protected. See In re Health Diagnostic Lab., Inc., No. 15-32919,

2015 Bankr. LEXIS 4471, at *25 (Bankr. E.D. Va. Aug. 17, 2015); In re WRB West Assocs., 106

B.R. 215, 219 (Bankr. D. Mont. 1989); see also 11 U.S.C. § 363(a) and (c)(2). As § 363 of the

Bankruptcy Code provides:

       The trustee may not use, sell, or lease cash collateral under paragraph (1) of this
       subsection unless –

               each entity that has an interest in such cash collateral consents; or
               the court, after notice and a hearing, authorizes such use, sale, or lease in
               accordance with the provisions in this section.

11 U.S.C. § 363(b)(2).

       36.     Section 361 of the Bankruptcy Code provides:


                                                 10
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16                 Desc Main
                                   Document     Page 11 of 61




        When adequate protection is required under section 362, 363, or 364 of this title of
        an interest of an entity in property, such adequate protection may be provided by –

                (1) requiring the trustee to make a cash payment or periodic cash payments
                … to the extent that … [such use] results in a decrease in the value of such
                entity’s interest in such property;

                (2) providing to such entity an additional or replacement lien to the extent
                that such stay, use, sale, lease, or grant results in a decrease in the value of
                such entity’s interest in such property; or

                (3) granting such other relief … as will result in the realization by such
                entity of the indubitable equivalent of such entity’s interest in such property

11 U.S.C. § 361.

        37.     The potential lien holders at issue in this Motion, specifically Cafaro, Amex,

WebBank, Mr. Weiner, and Mr. & Mrs. Weiner are adequately protected as provided herein.

                                                Notice

        38.     Copies of this Motion and notice thereof have been provided to the Office of the

United States Trustee, the Subchapter V Trustee, the Debtors’ 20 largest unsecured creditors as

identified in the Chapter 11 petitions, the Debtors’ known secured creditors, and any known legal

counsel for the Debtors’ secured creditors. In light of the nature of the relief requested herein, the

Debtor submits that no other or further notice is required.

        WHEREFORE, the Debtors respectfully request that the Court enter an interim order

substantially in the form attached hereto as Exhibit B and thereafter a final order: (i) authorizing

the use of Cash Collateral; (ii) granting of certain adequate protection for said use; and (iii) granting

such other and further relief as the Court may deem proper.




                                                   11
Case 20-33453-KRH        Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16             Desc Main
                                  Document     Page 12 of 61




                                            Respectfully submitted,

                                            SAXON SHOES, INC., and
                                            SAXON SHOES SPOTSYLVANIA, LLC

 Dated: August 16, 2020                     By: /s/ Paula S. Beran
 Richmond, Virginia                         Lynn L. Tavenner, Esquire (VSB No. 30083)
                                            ltavenner@tb-lawfirm.com
                                            Paula S. Beran, Esquire (VSB No. 34679)
                                            pberan@tb-lawfirm.com
                                            David N. Tabakin, Esquire (VSB No. 82709)
                                            dtabakin@tb-lawfirm.com
                                            Tavenner & Beran, PLC
                                            20 North 8th Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 783-8300
                                            Telecopier: (804) 783-0178

                                                     Proposed Counsel for the Debtors

                                CERTIFICATE OF SERVICE

        I hereby certify that on or before the 17th day of August 2020, a true and correct copy of
the foregoing Motion (without voluminous exhibits) was served via first-class mail and/or
electronic delivery to the Office of the United States Trustee, the Subchapter V Trustee, the
Debtors’ twenty largest unsecured creditors as identified in their Chapter 11 petition, the Debtors’
known secured creditors, and any known legal counsel for the Debtors’ secured creditors (as
indicated on the Schedule A attached to the Court filed copy of this Motion).

                                              /s/ Paula S. Beran
                                              Proposed Counsel




                                                12
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 13 of 61




                               SCHEDULE A
         Case 20-33453-KRH             Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16              Desc Main
                                                Document     Page 14 of 61
        Aetrex Worldwide Inc                          Atlantic Union Bank                           Beth Weiner
         Attn Nadine Warren                    Central Va - Commercial Banking                  Peter J. Barrett, Esq.
         414 Alfred Avenue                     1051 East Cary Street, Suite 1200                  Kutak Rock LLP
       Teaneck NJ 07666-5756                      Richmond, VA 23219-4044                   Richmond, VA 23219-4071
       mderesky@aetrex.com                   john.Lester@AtlanticUnionBank.com             Peter.Barrett@KutakRock.com

             Gary Weiner
                                                      Birkenstock USA LP                   Deckers Outdoor Corporation
         Peter J. Barrett, Esq.
                                                 15079 Collections Center Drive                   P.O. Box 8424
           Kutak Rock LLP
                                                    Chicago, IL 60693-0150                  Pasadena, CA 91109-8424
     Richmond, VA 23219-4071
                                                  dkahan@birkenstockusa.com              Kiyah.nelson-bakke@deckers.com
    Peter.Barrett@KutakRock.com


             Earth, Inc.                                 Genesco Inc.                             Naot Yaleet Inc.
          P.O. Box 417263                           4008 Reliable Parkway                    80 Ruland Road, Suite 2
      Boston, MA 02241-7263                         Chicago, IL 60686-0001                   Melville, NY 11747-4211
 anthony.tempesta@earthbrands.com                 BMATTHEWS@genesco.com                        llinetveit@yaleet ne


                                                                                              Phoenix Footwear Group
    New Balance Athletic Shoe                               On Inc.
                                                                                                    Dept #41677
         P.O. Box 415206                               P.O. Box 734250
                                                                                                  PO Box 650823
     Boston, MA 02241-5206                          Chicago, IL 60673-4250
                                                                                              Dallas, TX 75265-0823
   Maria.Roque@newbalance.com                   morgan.pfunder@on-running.com
                                                                                                rgilliam@phxg.com

                                                                                           Short Pump Town Center, LLC
Promotional Consideration iPROMOTEu                 Richmond Times Dispatch
                                                                                                   P.O. Box 72054
           PO Box 200896                                P.O. Box 27775
                                                                                             Cleveland, OH 44192-0054
     Pittsburgh, PA 15251-0896                     Richmond, VA 23261-7775
                                                                                     Natalie.Battisti@brookfieldpropertiesretail.
       scaruso@ipromoteu.com                      athomas@timesdispatch.com
                                                                                                         com


    Spotsylvania Towne Centre                       The Rockport Company                     Vera Bradley Designs, Inc.
        P.O. Box 932400                                 P.O. Box 936652                       12420 Stonebridge Road
    Cleveland, OH 44193-0012                        Atlanta, GA 31193-6652                    Roanoke, IN 46783-9300
   WSheely@cafarocompany.com                    Samantha.Hancock@rockport.com                AHolley@verabradley.com


         Wolff Shoe Company                                                             Cafaro Irrevocable Agreement Trust
                                                 Wolverine World Wide, Inc.
           P.O. Box 14663                                                                        Attn: Will Cafaro
                                                    25759 Network Place
           Main Post Office                                                                     2445 Belmont Ave
                                                   Chicago, IL 60673-1257
     St. Louis, MO 63195-4663                                                             Youngstown, OH 44505-2405
                                            corinne.mastrojohn_IC@wwwinc.com
     larry.storz@wolffshoe.com                                                            ACafaro@cafarocompany.com

                                                    John P. Fitzgerald, III                   Rangoni Firenze Shoes
   John G. Mull and Wilma B. Mull
                                            Office of the US Trustee - Region 4 -R          6199 Cornerstone Court East
         5434 Fallman Drive
                                                701 E. Broad Street, Ste. 4304                      Suite 106
   Mechanicsville, VA 23116-5457
                                                 Richmond, VA 23219-1849*                      San Diego, CA 92121
                                                                                               bill@rangonishoes.com

              WebBank                            American Express National Bank                    Columbia Gas
     c/o Kelly Barnett, President                    4315 South 2700 West                         P.O. Box 70319
   215 South State Street, Suite 100               Salt Lake City, UT 84184                 Philadelphia, PA 19176-0319
      Salt Lake City, UT 84111                      Prashant.T.Desai@aexp.com
        jtadduni@paypal.com                          john.norris1@aexp.com


       Cox Business Services               Dominion Energy Virginia North Carolina               Gardner, Summer
          PO Box 53249                                PO Box 26666                               11509 Roslyn Rd
      Phoenix, AZ 85072-3249                     Richmond VA 23261-6666                  Fredericksburg, VA 22407-6268*
     Case 20-33453-KRH           Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16     Desc Main
                                          Document     Page 15 of 61
                                                    Rieker Shoe
      Hill, Katelynn                                                                 Scott, Brittani
                                                   299 Rio Drive
    13464 Villeboro Rd                                                          12202 Fawn Lake Pkwy
                                              Orlando, FL 32810-6299
 Woodford, VA 22580-3031*                                                    Spotsylvania, VA 22551-4716*
                                                g.adams@rieker net


                                                                             Treasurer, Spotsylvania County
                                            State Corporation Commission
      Selfe, Elizabeth                                                              Larry K Pritchett
                                                  Office of the Clerk
 11401 Hunton Ridge Lane                                                             P.O. Box 9000
                                                    P.O. Box 2118
Glen Allen, VA 23059-4680*                                                   Spotsylvania, VA 22553-9000
                                             Richmond, VA 23218-2118
                                                                              cskaggs@spotsylvania.va.us

Treasurer, Spotsylvania County                                                   The Freelance Star
   Public Utility Payments                      Vessels, DeAndre                  P.O. Box 26742
        P.O. Box 9000                          13464 Villeboro Rd                 Richmond, VA
Spotsylvania, VA 22553-9000                 Woodford, VA 22580-3031*                23261-6742
 cskaggs@spotsylvania.va.us                                                     WCurtis@bhmginc.com
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 16 of 61




                                 EXHIBIT A
                                                       Case 20-33453-KRH                    Doc 10        Filed 08/16/20 Entered 08/16/20 19:53:16                                       Desc Main
                                                                                                         Document     Page 17 of 61




Saxon Shoes
Cash Flow Launcher ™
Liquidity

       Data Entry
                                                     Week 1          Week 2          Week 3          Week 4          Week 5          Week 6          Week 7          Week 8          Week 9         Week 10         Week 11         Week 12             Week 13
                                                       8/9            8/16            8/23            8/30             9/6            9/13            9/20            9/27            10/4            10/11           10/18           10/25               11/1
                                                      8/15            8/22            8/29             9/5            9/12            9/19            9/26            10/3            10/10           10/17           10/24           10/31               11/7
                                                    Projected       Projected       Projected       Projected       Projected       Projected       Projected       Projected       Projected       Projected       Projected       Projected           Projected
Cash
       Cash Balance (Book) Week Beginning             $125,000       $146,604        $184,538        $141,421        $137,026        $141,531        $168,912        $144,984        $162,556        $175,723        $213,614        $203,330              $255,663
       Collections                                      86,609         86,609          86,609          77,948          77,948          77,948          77,948          77,948          86,609          86,609          86,609          86,609                86,609
       Disbursements                                    65,005         48,676         129,726          82,343          73,443          50,568         101,876          60,376          73,443          48,718          96,893          34,276               132,876
       Cash Drawn Against LOC/(Cash Paid on LOC)                -               -               -               -               -               -               -               -               -               -               -               -                   -
       Cash Balance (Book) Week Ending                 146,604        184,538         141,421         137,026         141,531         168,912         144,984         162,556         175,723         213,614         203,330         255,663               209,397
 Inventory
      Beginning Balance                             $2,189,168      $2,128,542      $2,067,915      $2,087,289      $2,057,725      $2,028,161      $1,998,597      $1,969,033      $1,939,469      $1,903,843      $1,868,216      $1,832,590           $1,796,964
      Raw Material Purchases                                 -               -          80,000          25,000          25,000          25,000          25,000          25,000          25,000          25,000          25,000          25,000               25,000
      Cost of Goods Sold                      70%       60,626          60,626          60,626          54,564          54,564          54,564          54,564          54,564          60,626          60,626          60,626          60,626               60,626
      Ending Balance                                 2,128,542       2,067,915       2,087,289       2,057,725       2,028,161       1,998,597       1,969,033       1,939,469       1,903,843       1,868,216       1,832,590       1,796,964            1,761,337




saxon13weekcashflowmodel08.09.20 Privileged and Confidential                                                1 of 3 of Cash Flow Launcher                                                                                                            8/16/2020 7:19 PM
                                                     Case 20-33453-KRH          Doc 10       Filed 08/16/20 Entered 08/16/20 19:53:16                  Desc Main
                                                                                            Document     Page 18 of 61




Saxon Shoes
Cash Flow Launcher ™
Sales and Collections

   Data Entry
                      Week 1         Week 2          Week 3        Week 4       Week 5         Week 6           Week 7        Week 8       Week 9      Week 10      Week 11      Week 12          Week 13
                        8/9           8/16            8/23          8/30          9/6           9/13             9/20          9/27          10/4        10/11        10/18        10/25            11/1
                       8/15           8/22            8/29           9/5         9/12           9/19             9/26          10/3         10/10        10/17        10/24        10/31            11/7
                     Projected      Projected       Projected     Projected    Projected      Projected        Projected     Projected    Projected    Projected    Projected    Projected        Projected
Sales
   Sales                 $82,250        $82,250         $82,250      $74,025      $74,025         $74,025          $74,025      $74,025      $82,250      $82,250      $82,250      $82,250           $82,250
   Sales tax               4,359          4,359           4,359        3,923        3,923           3,923            3,923        3,923        4,359        4,359        4,359        4,359             4,359
                               -              -               -            -            -               -                -            -            -            -            -            -                 -
   Total                 $86,609        $86,609         $86,609      $77,948      $77,948         $77,948          $77,948      $77,948      $86,609      $86,609      $86,609      $86,609           $86,609




saxon13weekcashflowmodel08.09.20 Privileged and Confidential                                 2 of 3 of Cash Flow Launcher                                                                     8/16/2020 7:19 PM
                                                            Case 20-33453-KRH                        Doc 10         Filed 08/16/20 Entered 08/16/20 19:53:16                                       Desc Main
                                                                                                                   Document     Page 19 of 61




Saxon Shoes
Cash Flow Launcher ™
Purchases and Disbursements

      Data Entry
                                                Week 1           Week 2           Week 3           Week 4           Week 5           Week 6       Week 7       Week 8       Week 9      Week 10      Week 11      Week 12      Week 13
                                                  8/9             8/16             8/23             8/30              9/6             9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1
                                                 8/15             8/22             8/29              9/5             9/12             9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7
                                               Projected        Projected        Projected        Projected        Projected        Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected
Operating Disbursements
     New Goods, Including freight          $          -     $          -     $       80,000   $       25,000   $       25,000   $       25,000   $   25,000   $   25,000   $   25,000   $   25,000   $   25,000   $   25,000   $   25,000
     Maintenance & Repair                  $          -     $          500   $          -     $          -     $          -     $          500   $      -     $      -     $      -     $      -     $      500   $      -     $      -
     Selling supplies                      $          -     $          500   $          -     $          -     $          -     $          500   $      -     $      -     $      -     $      -     $      500   $      -     $      -
     Credit card fees                      $        6,562   $          -     $          -     $          -     $          -     $        5,950   $      -     $      -     $      -     $    5,100   $      -     $      -     $      -
     Payroll processing fees               $          -     $          -     $          450   $          -     $          -     $          -     $      450   $      -     $      -     $      -     $      450   $      -     $      -
     Computer contracts                    $          -     $          -     $        1,000   $          -     $          -     $          -     $    1,000   $      -     $      -     $      -     $    1,000   $      -     $      -
     Equipment rental (Aetrex)             $          -     $          600   $          -     $          -     $          -     $          -     $      600   $      -     $      -     $      -     $      600   $      -     $      -
     Telecom                               $          -     $        8,000   $          -     $          -     $          -     $          -     $    8,000   $      -     $      -     $      -     $    8,000   $      -     $      -
     Insurance                             $          -     $        1,000   $          -     $          -     $          -     $        1,000   $      -     $      -     $      -     $    1,000   $      -     $      -     $      -
     Health benefits                       $          -     $        1,300   $          -     $          -     $          -     $        1,300   $      -     $      -     $      -     $    1,300   $      -     $      -     $      -
     Professional fees                     $       10,000   $          -     $          500   $          -     $          -     $          -     $      500   $      -     $      -     $      -     $      500   $      -     $   30,000
     Utilities                             $        4,000   $          -     $          -     $          -     $        4,000   $          -     $      -     $      -     $    4,000   $      -     $      -     $      -     $    4,000
     Advertising                           $        2,000   $        2,000   $        2,000   $        2,000   $        2,000   $        2,000   $    2,000   $    2,000   $    2,000   $    2,000   $    2,000   $    2,000   $    2,000
     Other Operating Disbursements         $          -     $          -     $          -     $          -     $          -     $          -     $      -     $      -     $      -     $      -     $      -     $      -     $      -
      Payroll and Payroll Expenses         $       38,500 $            -     $       38,500 $            -   $         38,500 $            -     $   38,500 $        -   $     38,500 $        -     $   38,500 $        -     $   38,500
      Occupancy Costs, Incl R/E taxes      $          -   $            -     $          -   $         51,400 $            -   $            -     $      -   $     29,433 $        -   $        -     $      -   $        -     $   29,433
Non-Operating Disbursements
     Term Debt, Fees, Interest, etc.       $          -     $          -     $          -     $          -     $          -     $          -     $      -     $      -     $      -     $      -     $      -     $      -     $      -
     WebBank                               $        3,943   $        3,943   $        3,943   $        3,943   $        3,943   $        3,943   $    3,943   $    3,943   $    3,943   $    3,943   $    3,943   $    3,943   $    3,943
     Weiner                                $          -     $       10,375   $          -     $          -     $          -     $       10,375   $      -     $      -     $      -     $   10,375   $      -     $      -     $      -
     Weiner / Cafaro                       $          -     $          -     $        3,333   $          -     $          -     $          -     $    3,333   $      -     $      -     $      -     $      -     $    3,333   $      -
     Sales Tax Due                         $          -     $       20,458   $          -     $          -     $          -     $          -     $   18,550   $      -     $      -     $      -     $   15,900   $      -     $      -




saxon13weekcashflowmodel08.09.20 Privileged and Confidential                                                          3 of 3 of Cash Flow Launcher                                                                                          8/16/2020 7:19 PM
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 20 of 61




                                 EXHIBIT B
   Case 20-33453-KRH                Doc 10       Filed 08/16/20 Entered 08/16/20 19:53:16                     Desc Main
                                                Document     Page 21 of 61



                                                                                                          EXHIBIT B

                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

    In re:                                                                   Case No. 20-33453
                                       1
                Saxon Shoes, Inc.

                Debtor                                                       Chapter
                                                                             11

    In re:                                                                   Case No. 20-33454
                Saxon Shoes Spotsylvania, LLC2

                Debtor                                                       Chapter
                                                                             11

                              INTERIM ORDER AUTHORIZING USE OF CASH
                               COLLATERAL AND ADEQUATE PROTECTION

               This matter came before the Court upon the Debtors’ Motion to Authorize Use of Cash

    Collateral and Adequate Protection and Memorandum in Support Thereof (the “Motion”)3. The

    Court having reviewed the Motion and having heard the statements of counsel in support of the

    relief requested in the Motion at a hearing before the Court (the “Hearing”); the Court finding that

    (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this is a

    core proceeding pursuant to 28 U.S.C. §§ 157(b)(2) and (c) notice of this Motion and the Hearing




    1
      The Debtor’s address is 11800 W Broad Street, # 2750, Henrico, VA 23233, and the last four
    digits of the Debtor’s EIN are 0987.
    2
      The Debtor’s address is 1 Towne Centre Boulevard, # 4500, Spotsylvania, VA 22407 and the
    last four digits of the Debtor’s EIN are 9223.
    3
        Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

Lynn L. Tavenner, Esquire (Va. Bar No. 30083)
Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Proposed Counsel for the Debtors
Case 20-33453-KRH          Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                    Document     Page 22 of 61




was sufficient under the circumstances; and the Court being fully advised in the premises and

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein in order to avoid immediate and irreparable harm

to the estates; it is hereby

    FOUND, DETERMINED, ORDERED AND ADJUDGED, BASED UPON THE
RECORD BEFORE THE COURT AT THE HEARING, that:

        1.      Bankruptcy Filings. Each of the Debtors filed a voluntary petition for relief under

Chapter 11 of the Bankruptcy Code, and each has continued with the management and operation

of its businesses and properties as a debtor in possession pursuant to section 1184 of the

Bankruptcy Code.

        2.      Jurisdiction. This Court has core jurisdiction over the Debtors’ cases, the Motion,

and the parties and property affected hereby, pursuant to 28 U.S.C. §§ 157(b) and 1334.

        3.      Objections. All pending objections to the entry of this Interim Order, if any, are

resolved hereby or, to the extent not resolved, are overruled.

        4.      Use of the Cash Collateral – Cash Management. The Debtors allege that, in the

ordinary course of business, the Debtors require cash on hand and cash flow from their operations

to fund their working capital needs and therefore there is a risk that the going concern value of the

Debtors’ businesses will decline if they cannot access cash on hand and cash flow from their

operations. Subject to the terms and conditions set forth herein, the Debtors are hereby authorized

to use the Cash Collateral to pay amounts approved by any other Order of this Court and to provide

working capital for the Debtors, but in any event solely in accordance with the Budget, this Order,

and other applicable orders of this Court.

        5.      Terms of Cash Collateral Use. The terms of the Debtors’ use of the Cash Collateral


                                                 2
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16             Desc Main
                                   Document     Page 23 of 61




and the adequate protection arrangements, in each case as more fully set forth in this Interim Order,

(i) are fair and reasonable, (ii) reflect the prudent exercise of business judgment consistent with

the Debtors’ fiduciary duties, (iii) constitute reasonably equivalent value and fair consideration

and (iv) are essential and appropriate for the continued operation and management of the Debtors’

businesses and the preservation of their assets and properties. Entry of this Interim Order is in the

best interests of the Debtors and their Estates and creditors and will, among other things, allow for

the continued operation of the Debtors’ existing businesses.

       6.      The Budget.

            a. The amount of the Cash Collateral authorized to be used hereby by the Debtors

               shall not exceed the amounts reflected in the budget attached to this Interim Order

               as Exhibit A (as amended, supplemented, extended or otherwise modified from

               time to time, the “Budget”) for the time period set forth herein except as provided

               below:

                    i. The Debtors shall be authorized to use Cash Collateral in accordance with

                        the Budget, in an amount that would not cause the Debtors to use Cash

                        Collateral for operating disbursements in an aggregate amount greater than

                        one-hundred and twenty percent (120%) of the operating disbursements in

                        the Budget for any 4-week period (a “Permitted Variance”). If the

                        aggregate amount of Cash Collateral actually used by the Debtors,

                        measured on a 4-week basis, is less than the aggregate amount of Cash

                        Collateral available for use by the Debtors in the Budget during such period,

                        then for purposes of the Permitted Variance, the Debtors may carry over



                                                  3
Case 20-33453-KRH            Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16                      Desc Main
                                      Document     Page 24 of 61




                          any such unused amount to the future periods in the Budget.

                     ii. The Debtors shall be authorized to purchase materials in excess of amounts

                          reflected on the Budget if a deposit has been received in an amount in excess

                          of the cost of said materials.

             b. The Debtors represent, based on the best of their knowledge, due diligence and a

                 review of documents and information, that (i) the Budget is achievable4 and will

                 likely allow the Debtors to operate in the ordinary course of business and without

                 the accrual of unpaid administrative expenses; and (ii) the Budget includes all

                 reasonable, necessary, and presently foreseeable expenses that are required to be

                 incurred and paid in connection with the operation of the Debtors’ businesses for

                 the period set forth in the Budget with the exception of additional amounts that may

                 be necessary for the purchase of materials where a deposit to cover said materials

                 is received.

        7.       Adequate Protection. Cafaro, WebBank, Amex, Mr. & Mrs. Weiner and/or Mr.

Weiner may be entitled, pursuant to §§ 361, 363(c)(2), and 363(e) of the Bankruptcy Code, to

adequate protection of potential interests in the Collateral and the Cash Collateral (“Adequate

Protection”), in an amount equal to the aggregate diminution in value of the particular creditor’s

Collateral, including, without limitation, any such diminution resulting from the sale, lease or use

by the Debtors (or other decline in value) of the Collateral and from the imposition of the automatic

stay pursuant to § 362 of the Bankruptcy Code (such diminution in value, the “Adequate



4
  Unfortunately, given nuances related to the global pandemic associated with COVID-19, the Court understands that
the Debtors may not meet all aspects of the Budget.


                                                        4
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16                Desc Main
                                   Document     Page 25 of 61




Protection Obligations”).

       8.       As Adequate Protection, Cafaro is hereby granted the following:

             a. Adequate Protection Liens. Cafaro is hereby granted (effective and perfected upon

                the date of the entry of this order and without the necessity of the execution by the

                Debtors of mortgages, deeds of trust, security agreements, pledge agreements,

                control agreements, financing statements or other agreements), to the extent of the

                diminution in value of Cafaro’s Collateral from the Debtors’ use of Cash Collateral,

                additional and valid, perfected and enforceable continuing replacement security

                interests and liens (the “Adequate Protection Liens”) in the collateral type similar

                to the Collateral to the extent that Cafaro held a valid and perfected lien prior to the

                Petition Date (such collateral, the “Replacement Collateral”); and

             b. Adequate Protection Payments. Cafaro shall receive, as additional adequate

                protection, a monthly payment in the amount of $1,666.67.

       9.       As Adequate Protection, Amex is hereby granted the following:

             a. Adequate Protection Liens. Amex is hereby granted (effective and perfected upon

                the date of the entry of this order and without the necessity of the execution by the

                Debtors of mortgages, deeds of trust, security agreements, pledge agreements,

                control agreements, financing statements or other agreements), to the extent of the

                diminution in value of Amex’s Collateral from the Debtors’ use of Cash Collateral,

                additional and valid, perfected and enforceable Adequate Protection Liens in the

                Replacement Collateral.

       10.      As Adequate Protection, WebBank is hereby granted the following:



                                                   5
Case 20-33453-KRH        Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                  Document     Page 26 of 61




            a. Adequate Protection Liens. WebBank is hereby granted (effective and perfected

               upon the date of the entry of this order and without the necessity of the execution

               by the Debtors of mortgages, deeds of trust, security agreements, pledge

               agreements, control agreements, financing statements or other agreements), to the

               extent of the diminution in value of WebBank’s Collateral from the Debtors’ use

               of Cash Collateral, additional and valid, perfected and enforceable Adequate

               Protection Liens in the Replacement Collateral.

            b. Adequate Protection Payments. WebBank shall receive, as additional adequate

               protection, a weekly payment of $ 3,942.55.

      11.      As Adequate Protection, Mr. & Mrs. Weiner are hereby granted the following:

            a. Adequate Protection Liens. Mr. & Mrs. Weiner are hereby granted (effective and

               perfected upon the date of the entry of this order and without the necessity of the

               execution by the Debtors of mortgages, deeds of trust, security agreements, pledge

               agreements, control agreements, financing statements or other agreements), to the

               extent of the diminution in value of Mr. & Mrs. Weiner’s Collateral from the

               Debtors’ use of Cash Collateral, additional and valid, perfected and enforceable

               Adequate Protection Liens in the Replacement Collateral; and

            b. Adequate Protection Payments. Mr. & Mrs. Weiner shall receive, as additional

               adequate protection, a monthly payment of $ 10,375.00.

      12.      As Adequate Protection, Mr. Weiner is hereby granted the following:

            a. Adequate Protection Liens. Mr. Weiner is hereby granted (effective and perfected

               upon the date of the entry of this order and without the necessity of the execution



                                                6
Case 20-33453-KRH        Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16              Desc Main
                                  Document     Page 27 of 61




                by the Debtors of mortgages, deeds of trust, security agreements, pledge

                agreements, control agreements, financing statements or other agreements), to the

                extent of the diminution in value of Mr. Weiner’s Collateral from the Debtors’ use

                of Cash Collateral, additional and valid, perfected and enforceable Adequate

                Protection Liens in the Replacement Collateral; and

             b. Adequate Protection Payments. Mr. Weiner shall receive, as additional adequate

                protection, a monthly payment of $1,666.67.

       13.      Authorization to Act. Each of the Debtors is expressly authorized and empowered

to perform, and the automatic stay of § 362 of the Bankruptcy Code is hereby modified to permit

them to make, execute and deliver all instruments and documents (including the execution of

security agreements, mortgages and financing statements), take such other actions and to pay all

fees and expenses, which may be reasonably required or necessary for the Debtors’ performance

under this Interim Order, including, inter alia, to: (i) perform all of their obligations as provided

for in this Interim Order; and (ii) perform all other acts that may be required in connection with

this Interim Order. The Debtors are authorized to perform all acts and to make, execute and deliver

any and all instruments as may be necessary to implement the terms and condition of this Interim

Order and the transactions contemplated hereby.

       14.      Reservation of Rights. (a) Under the circumstances and given that the above

described Adequate Protection is consistent with the Bankruptcy Code, including § 506(b) thereof,

the Court finds that the Adequate Protection is reasonable and sufficient to protect the interests of

Cafaro, Amex, WebBank, Mr. Weiner, and Mr. & Mrs. Weiner for the limited duration of this

Interim Order. However, notwithstanding anything herein to the contrary, at any time any party



                                                 7
Case 20-33453-KRH         Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                   Document     Page 28 of 61




may request further or different adequate protection or other relief from the Court with respect to

these cases or this Interim Order after notice and a hearing, and the Debtors or any other party in

interest may contest any such request. Except as expressly provided herein, nothing contained in

this Interim Order (including, without limitation, the authorization of the use of any Cash

Collateral) shall impair or modify any rights, claims or defenses available in law or equity to

Cafaro, Amex, WebBank, Mr. Weiner, Mr. & Mrs. Weiner, and/or the Debtors. (b) Nothing

contained in this Interim Order shall impair or modify any rights or claims of the Debtors related

to assets not subject to a properly perfected security interest.

       15.     Immediate Entry of this Order. The Debtors have requested immediate entry of this

Interim Order pursuant to, and have complied with, Bankruptcy Rule 4001(b)(2). For the reasons

stated herein and as stated on the record at the Hearing, this Court concludes that immediate entry

of this Interim Order is in the best interests of the Debtors.

       16.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect immediately upon execution hereof.

       17.     Final Hearing. The final hearing (the “Final Hearing”) is scheduled for September

__, 2020 at ____ before the Honorable ____, United States Bankruptcy Judge, in Room __, United

States Courthouse, 701 East Broad Street, Richmond, Virginia 23219 via ____. The Debtors shall

promptly mail copies of this Interim Order (which shall constitute adequate notice of the Final

Hearing) to the parties having been given notice of the Interim Hearing, upon the Office of the

United States Trustee, the Subchapter V Trustee, the Debtors’ 20 largest unsecured creditors as

identified in their Chapter 11 petitions, Cafaro, Amex, WebBank, Mr. Weiner, and Mr. & Mrs.

Weiner, and any party who has filed a notice of appearance in these cases.



                                                   8
Case 20-33453-KRH           Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16            Desc Main
                                     Document     Page 29 of 61




        18.       Any party having any objection to any of the relief provided herein shall, prior to

August __, 2020: (a) file a written objection with the Clerk of this Court; (b) serve copies of such

written objection on (i) Tavenner & Beran, PLC, (ii) the Office of the United States Trustee, (iii)

the Subchapter V Trustee, (iv) the Debtors’ 20 largest unsecured creditors as identified in their

Chapter 11 petitions, and (v) Cafaro, Amex, WebBank, Mr. Weiner, and Mr. & Mrs. Weiner; and

(c) attend the Final Hearing.


Entered:
                                                UNITED STATES BANKRUPTCY JUDGE

I ask for this:

/s/
Lynn L. Tavenner, Esquire (VSB No. 30083)
ltavenner@tb-lawfirm.com
Paula S. Beran, Esquire (VSB No. 34679)
pberan@tb-lawfirm.com
David N. Tabakin, Esquire (VSB No. 82709)
dtabakin@tb-lawfirm.com
Tavenner & Beran, PLC
20 North 8th Street
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopier: (804) 783-0178

                  Proposed Counsel for the Debtors

Seen and not objected to:

/s/
Kathryn R. Montgomery (Va. Bar No. 42380)
Shannon F. Pecoraro (Va. Bar No. 46864)
Department of Justice
Office of the United States Trustee
701 East Broad Street, Suite 4304
Richmond, Virginia 23219
Tel: (804) 771-2310
Fax: (804) 771-2330


                                                   9
Case 20-33453-KRH        Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16             Desc Main
                                  Document     Page 30 of 61




Seen and not objected to:

_______________
Richard C. Maxwell, Esquire
Woods Rogers PLC
10 S. Jefferson Street, Suite 1400
Roanoke, VA 24011

       Subchapter V Trustee

                                       CERTIFICATION

       I hereby certify that the foregoing proposed Order has been either served on by first-class
mail, postage prepaid, and/or electronic delivery or endorsed by all necessary parties.

                                      /s/
                                      Paula S. Beran (Va. Bar No. 34679)
                                      Proposed Counsel to the Debtors


Service List for Entered Order:

 Paula S. Beran, Esquire                          Kathryn R. Montgomery
 Tavenner & Beran, PLC                            Shannon F. Pecoraro
 20 North 8th Street                              Department of Justice
 Richmond, Virginia 23219                         Office of the United States Trustee
                                                  701 East Broad Street, Suite 4304
                                                  Richmond, Virginia 23219

 Richard C. Maxwell, Esquire
 Woods Rogers PLC
 10 S. Jefferson Street, Suite 1400
 Roanoke, VA 24011




                                               10
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 31 of 61




                                   Exhibit C
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 32 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 33 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 34 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 35 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 36 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 37 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 38 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 39 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 40 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 41 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 42 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 43 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 44 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 45 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 46 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 47 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 48 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 49 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 50 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 51 of 61




                                  Exhibit D
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 52 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 53 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 54 of 61




                                  Exhibit E
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 55 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 56 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 57 of 61




                                  Exhibit F
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 58 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 59 of 61




                                  Exhibit G
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 60 of 61
Case 20-33453-KRH   Doc 10    Filed 08/16/20 Entered 08/16/20 19:53:16   Desc Main
                             Document     Page 61 of 61
